


116 HR 2123 IH: United States-India Enhanced Cooperation Act of 2019
U.S. House of Representatives
2019-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



 I
116th CONGRESS1st Session
H. R. 2123
IN THE HOUSE OF REPRESENTATIVES

April 8, 2019
Mr. Wilson of South Carolina (for himself, Mr. Sherman, Mr. Holding, Ms. Gabbard, Mr. Yoho, and Mr. Bera) introduced the following bill; which was referred to the Committee on Foreign Affairs

A BILL
To provide for United States actions to advance the United States-India strategic relationship.

 
1.Short titleThis Act may be cited as the United States-India Enhanced Cooperation Act of 2019. 2.FindingsCongress finds the following: 
(1)The turmoil in the world poses a serious threat to United States national security interests and requires cooperation with allies and friendly nations that are willing to work with the United States in pursuit of shared objectives. (2)The June 7, 2016, paragraph 17 of the India-United States Joint Statement entitled The United States and India: Enduring Global Partners in the 21st Century, notes that the United States-India defense relationship can be an anchor of stability, and given the increasingly strengthened cooperation in defense, the United States recognized India as a Major Defense Partner. 
(3)As such, the United States committed to continue to work toward facilitating technology sharing with and transfer of advanced strategic military capability to India on a level commensurate with that of its closest allies and partners. The leaders of the two countries reached an understanding under which India would receive license-free access to a wide range of dual-use technologies in conjunction with steps that India has committed to take to advance its export control objectives. (4)As such, in support of India’s initiative to develop a domestic defense industrial capability and to support integration into the global supply chain, the United States committed to continuing to facilitate the export of goods and technologies, consistent with United States law, for projects, programs and joint ventures in support of official United States-India defense and security cooperation. 
(5)Section 1292 of the National Defense Authorization Act for Fiscal Year 2017 (22 U.S.C. 2751 note), relating to enhancing defense and security cooperation with India, requests that the Secretary of Defense and Secretary of State jointly take such actions as may be necessary to recognize India’s status as a major defense partner of the United States, consistent with the June 7, 2016, India-United States Joint Statement. (6)On July 30, 2018, Secretary of Commerce Wilbur Ross announced that India, because of its status as a major defense partner, would be moved to the Department of Commerce’s Strategic Trade Authorization Tier 1 license designation list which enables greater availability for exports and reexports to, and transfers within, India for articles under the Export Administration Regulations. In its final rule issued on August 3, 2018, the Department of Commerce’s Bureau of Industry and Security stated that the rule, which enabled India to be moved to the Tier 1 list, befits India’s status as a Major Defense Partner. 
(7)The Asia Reassurance Initiative Act of 2018 (Public Law 115–409) recognizes the vital role of the strategic partnership between the United States and India, and finds that the designation of India as a major defense partner elevates defense trade and technology cooperation between the United States and India to a level commensurate with the closest allies and partners of the United States. 3.Statement of policyIt is the policy of the United States to— 
(1)approve and facilitate the transfer of advanced technology and strategic capability, consistent with United States conventional arms transfer policy, to support combined military planning with India for missions such as humanitarian assistance and disaster relief, counter piracy, freedom of navigation, and maritime domain awareness missions, and to promote weapons systems interoperability; (2)reassure India that the United States recognizes the importance of security of supply for major defense capabilities acquired from the United States and its industries, and as such will endeavor, consistent with United States law, to not disrupt such supply; 
(3)collaborate with the Government of India in developing mutually agreeable mechanisms to verify the security of defense articles, defense services, and related technology, such as appropriate cyber security and end-use monitoring arrangements, consistent with United States export control laws and policy; (4)promote policies that will encourage the efficient review and authorization of defense sales and export to India; and 
(5)continue to enhance defense and security cooperation with India in order to advance United States interests in the South Asia and greater Indo-Asia-Pacific regions. 4.United States actions to advance the United States-India strategic relationship (a)Sense of CongressIt is the sense of Congress that the United States should take the following actions to advance the United States-India strategic relationship: 
(1)Seek to enhance the capabilities of the United States and India to address emerging common threats, increase security cooperation, and expand joint military exercises. (2)Encourage and facilitate the role as priority partners in the South Asia and greater Indo-Asia-Pacific regions. 
(3)Support the mutual interest in maritime security and maritime domain awareness, as well as enhanced military cooperation in joint exercises, training, and humanitarian assistance and disaster relief. (4)Conduct a joint assessment, led by the Secretary of State in partnership with the Secretary of Defense, of the extent to which India possesses capabilities to support and carry out military operations of mutual interest to the United States and India, including an assessment of the defense export control regulations and policies that need appropriate modification, in recognition of India’s capabilities and its status as a major defense partner. 
(b)ReportSubparagraph (B) of section 1292(a)(2) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2559; 22 U.S.C. 2751 note) is amended— (1)in clause (iv), by striking and after the semicolon at the end; 
(2)in clause (v), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new clause: 
 
(vi)a description in the progress made in implementing existing agreements between the United States and India, including the Communications Compatibility and Security Agreement (COMCASA) signed at the U.S.-India 2+2 Ministerial Dialogue in September 2018, the Defense Technology and Trade Initiative (DTTI), and the Memorandum of Intent between the U.S. Defense Innovation Unit (DIU) and the Indian Defence Innovation Organization—Innovation for Defence Excellence (DIO–iDEX).. (c)Foreign military sales and export status under Arms Export Control ActThe Arms Export Control Act (22 U.S.C. 2751 et seq.) is amended— 
(1)in section 3(b)(2), by inserting the Government of India, before or the Government of New Zealand; (2)in sections 3(d)(2)(B), 3(d)(3)(A)(i), 3(d)(5), 21(e)(2)(A), 36(b)(1), 36(b)(2), 36(b)(6), 36(c)(2)(A), 36(c)(5), 36(d)(2)(A), 62(c)(1), and 63(a)(2), by inserting India, before or New Zealand each place it appears; and 
(3)in sections 21(h)(1)(A) and 21(h)(2), by inserting India, before or Israel each place it appears.  